69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William H. WHETSTINE, Appellant,v.John A. THALACKER, sued as John Thalacker;  Jen Kula;  Dr.Pruitt;  Paul Leoffeholz, Dr., sued as Dr. PaulLeoffeholz;  Thomas Shreves, Dr., suedas Dr. Shreeves, Appellees.
No. 95-2036.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 7, 1995.Filed Nov. 9, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
William H. Whetstine appeals from the district court's1 order granting summary judgment to Iowa Department of Corrections officials in this 42 U.S.C. Sec. 1983 action.  Whetstine claimed that defendants were deliberately indifferent to his serious medical needs relating to his rectal cancer.  Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly entered judgment in favor of defendants.  See 8th Cir.  R. 47B.


2
We need not address the issue Whetstine raises for the first time on appeal concerning his other medical problems.  See Schafer v. Moore, 46 F.3d 43, 45 (8th Cir.1995) (per curiam).


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa